DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 1 and 21 of U.S. Patent No. 10,587,726. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

 Instant Application No.: 17/247,915		U.S. Patent No.: 10587726
1. A search system comprising: at least one processor; and memory storing instructions that, when executed by the at 


receiving, from a client device, a search query that includes a first entity, the first entity belonging to a category; identifying a first set of predefined information types associated with the category; determining that a location for the client device is known; in response to determining that the location for the client device is known:determining a location-based information type for the category, wherein the location-based information type is distinct from the first set of predefined information types associated with the category, formatting an information card for the first entity, the information card having a plurality of regions, at least one region of the plurality of regions corresponding to the location-based information type and each of at least 







From the above table it can be seen, although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims anticipate/complement each other and intended to solve the same issue/problem.
Both sets of claims provide the solution to personalize entity information page by step of receiving predefined information, identifying related metadata from the received information, extracting location, formatting the information, populating the information into specific regions and transmitting the information to target devices.
The dependent claims 2-9, 11-15 and 17-20 carry the deficiencies from the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kwan et al. (Patent No.: 9311427 B2), is yet another one of the most pertinent art in the field of invention and discloses, method for automatically generating a mobile-optimized website from an existing www. website, including automated matching of suitable mobile-optimized headers, automated generation of a matching color scheme/gradients/shadows based on a limited subset of colors from the www. website, automated addition of device-specific autodetection and configuration code in mobile web pages that include audio tags. Additional embodiments of the present invention include a mobile website design studio for editing and configuring a mobile website, including configuration and selection options for the mobile website header, layout, color scheme, and functional widget content. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/Tauqir Hussain/Primary Examiner, Art Unit 2446